DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Markussen (US Patent Application Publication US 2018/0003444 A1).
Regarding claim 1, Markussen discloses (Figure 3-23) a heat exchange device (heat exchanger 2 comprising heat exchange elements 10 and 11), which is integrally molded by extrusion (the elements are extruded per paragraph 0016), comprising: a plurality of medium flow passages (passages within elements 10 or 11 in core 20 or 21 and within pipe 26 per paragraph 0067); and a plurality of fins formed on the outer periphery of the medium flow passage (ribs 30 or 31 are formed about the periphery of the cores 20 and  21 as seen in at least  in figure 15-18), and arranged at intervals to form gaps allowing airflows to pass through 
Regarding claim 2, Markussen discloses the claim limitations of claim 1 above and Markussen further discloses a plurality of medium tubes (tubes in core cavities 20 or 21); and  medium flow passages, formed inside the medium tubes (where fluid for heating or cooling flows within the core 20 or 21 per paragraph 0048); wherein the fins extend in the height direction of the medium tubes (ribs 30 or 31 or ribs), and each one of the medium tubes is connected with the fins at a outer wall ( ribs 30 or 31 are attached to the outer wall of the core cavity 20 or 21 as seen in at least figure 15-18).
Regarding claim 3, Markussen discloses the claim limitations of claim 2 above and Markussen further discloses wherein one of the medium tubes (core cavity 21 in element 10) is located at the geometric center of the heat exchange device (as seen in at least figure 10), the rest of the medium tubes are distributed in a circumference around the medium tube ( core cavities 20 in elements 11 are located circumferentially around cavity 21 in figure 10), and the fins extend in the radial direction of the medium tube at the geometric center on the outer periphery of the medium tube (as seen in figure 10 and 21).
Regarding claim 4, Markussen discloses the claim limitations of claim 3 above and Markussen further discloses the cross section of the heat exchange device is circular (heat exchanger 2 is circular as seen in figure 2-5 and 21); wherein the plurality of medium tubes is distributed on a plurality of circumferences (core cavity 20 and 21 are at different circumference form the center of the heat exchanger 2 in element 10)  with different radii with the center of the cross section as the center of the circle (as seen in figure 2-5, 10 and 21).
Regarding claim 5, Markussen discloses the claim limitations of claim 1 above and Markussen further discloses the heat exchange device further comprises: at least two medium flow passages (where fluid for heating or cooling flows within the cores 20 or 21 per paragraph 0048); at least one medium tube (tubes in core cavities 21 in element 10), wherein a part of the medium flow passages are formed inside the medium tube, and the other part of the medium flow passages are formed by the fins ( fins at ribs 30 form outer peripheries of the medium passages in cores 20 in elements 11), the fins extend in the height direction of the medium tube (ribs 30 extend in the height or the longitudinal direction of elements 10 and 11 as seen in figure 5-10).
Regarding claim 6, Markussen discloses the claim limitations of claim 5 above and Markussen further discloses wherein one of the medium tubes (core cavity 21 in element 10) is located at the geometric center of the heat exchange device (as seen in at least figure 10), and the medium flow passages formed by the fins are distributed in a circumference around the medium tube at the geometric center (core cavities 20 in elements 11 are located circumferentially around cavity 21 in figure 10), wherein the fins extend in the radial direction from the medium tube located at the geometric center (ribs 31 extend from the core cavity 21 of element 10 at the geometric center as seen in figure 10 and 21).
Regarding claim 7, Markussen discloses the claim limitations of claim 6 above and Markussen further discloses a copper tube is inserted into the medium flow passage formed by the fins (separate inner core 40 is inserted into the heat exchange element 11 per paragraph 0094 and figure 19-20, and the inner core element 40 can be copper per paragraph 0097).
Regarding claim 8, Markussen discloses the claim limitations of claim 5 above and Markussen further discloses the fins are fork-shaped (as seen in figure 15-18 and 21); wherein the fork-shaped fin comprises a rod part and a bifurcation part ( a rod at the base of the ribs 31 attached to the core 21 and bifurcation at individual fin element 35 and 35 as seen in the specific example of  figure 16-17), wherein the rod part is connected with the medium tube 
Regarding claim 9, Markussen discloses the claim limitations of claim 2 above and Markussen further discloses the heat exchange device further comprises a housing (at casing 16 in figure 4-5 or a housing the in the embodiment of figure 38-39 at cylinder  50), and the medium tube and the fins are placed in the housing (as seen in figure 4-5).
Regarding claim 10, Markussen discloses the claim limitations of claim 9 above and Markussen further discloses the housing is integrally molded by extrusion with the medium tube and the fins (as seen in the embodiment of figure 39 the cylinder 50 is integral with the ribs); or the medium tube and the fins are molded by extrusion and the housing is formed independently of the medium tube and the fin (the casing 16 is separate from the heat exchange elements 10 and 11 as seen in figure 5).
Regarding claim 11, Markussen discloses the claim limitations of claim 5 above and Markussen further discloses a plurality of protrusions protruding inward are arranged on the inner wall of the medium tube located at the geometric center of the heat exchange device (inner ribs 37 are formed on the inner wall of the tube in core cavities 21 in element 10 as seen in figure 16-20).
Regarding claim 12, Markussen discloses the claim limitations of claim 1 above and Markussen further discloses  the heat exchange device is integrally molded by extrusion (the elements are extruded per paragraph 0016) from aluminum alloy (aluminum as an extrusion material per paragraph 0097).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Piero et al. (US Patent Application Publication US 2017/0074528 A1) in view of by Markussen (US Patent Application Publication US 2018/0003444 A1).
Regarding claim 13, De Piero discloses a freeze dryer (dryer 10), comprising: a bearing base body (the bodies of the drying unit 22 and the cooling unit 28) comprising an upper airflow chamber located at the upper end of the bearing base body and a lower airflow chamber located at the lower end of the bearing base body (upper and lower airflow chambers at condensation separators 15 or alternatively with the upper chamber at the air inlet 11); an evaporation device (freezing apparatus 14 including air to refrigerant heat exchanger 20 is an evaporator per papgah 0077) communicated with the upper airflow chamber (the upper condensation separator 15 or the chamber at the air inlet 11) and the lower airflow chamber (the lower condensation separator 15 as seen in at least figure 1), wherein the evaporation device cools and dries gas by evaporating the refrigerated medium (the freezing apparatus is an evaporator per paragraph 0077); a condensation device (condenser 30) arranged between the upper end and the lower end of the bearing base body, wherein the condensation device is configured to cool the medium to deliver the refrigerated medium to the evaporation device; wherein at least one of the evaporation device and the condensation device comprises a heat exchange device (both the 
However De Piero does not disclose the heat exchange device is integrally molded by extrusion, comprising: at least one medium flow passages, and a plurality of fins formed on the outer periphery of the medium flow passage, and arranged at intervals to form gaps allowing airflows to pass through, as De Piero is silent as to the specific construction of the heat exchange device.
Markussen teaches  (Figure 3-23) a heat exchange device (heat exchanger 2 comprising heat exchange elements 10 and 11), which is integrally molded by extrusion (the elements are extruded per paragraph 0016), comprising: a plurality of medium flow passages (passages within element 10 or 11 in core 20 or 21 and within pipe 26 per paragraph 0067), and a plurality of fins formed on the outer periphery of the medium flow passage (ribs 30 or 31 are formed about the periphery of the cores  20 and 21 as seen in at least  in figure 15-18), and arranged at intervals to form gaps allowing airflows to pass through (flow from the second fluid in the heat exchanger passes through the ribs/fins per paragraph 0015, where the fluid flow can be air per paragraph 0045), wherein each fin extends radially around a center of the heat exchange device (ribs 30 and 31 each extend radially from their respective centers in cores 21 and 20 respectively  as seen in figure 3- 10, 12-18 and 21-23 and each fin at ribs 30 and 31 lie radially about a single center of the heat exchange device in the center of core 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic structure of the evaporator a the freezing unit 14 of De Piero to be the specific heat exchanger structure of Markussen, doing so would provide a heat exchanger that ensures a high flow with a minimum amount of energy consumption required to provide the flow and provide minimum pressure loss (per paragraph 0012) and would provide a heat exchange with an increased surface area resulting in a more 
Regarding claim 21, De Piero as modified discloses the claim limitations of claim 13 above and Markussen further discloses a plurality of medium tubes (tubes in core cavities 20 or 21); and medium flow passages, formed inside the medium tubes (where fluid for heating or cooling flows within the core 20 or 21 per paragraph 0048); wherein the fins extend in the height direction of the medium tube (ribs 30 or 31 or ribs), and each one of the medium tubes is connected with the fins at a outer wall ( ribs 30 or 31 are attached to the outer wall of the core cavity 20 or 21 as seen in at least figure 15-18).
Regarding claim 22, De Piero as modified discloses the claim limitations of claim 13 above and Markussen further discloses the heat exchange device further comprises: at least two medium flow passages (where fluid for heating or cooling flows within the cores 20 or 21 per paragraph 0048); at least one medium tube (tube in core cavities 21 in element 10), wherein a part of the medium flow passages are formed inside the medium tube, and the other part of the medium flow passages are formed by the fins ( fins at ribs 30 form outer peripheries of the medium passages in cores 20 in elements 11), the fins extend in the height direction of the medium tube (ribs 30 extend in the height or the longitudinal direction of elements 10 and 11 as seen in figure 5-10).
Regarding claim 23, De Piero as modified discloses the claim limitations of claim 21 above and Markussen further discloses a housing (at casing 16 in figure 4-5 or a housing the in the embodiment of figure 38-39 at cylinder  50), and the medium tube and the fins are placed in the housing (tube in core cavities 21 in element 10 and ribs 31 are in the casing 16 or the cylinder 50); wherein the housing is integrally molded by extrusion with the medium tube and the fins (as seen in the embodiment of figure 39 the cylinder 50 is integral with the ribs), or the medium tube and the fins are molded by extrusion and the housing is formed independently of .
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Piero et al. (US Patent Application Publication US 2017/0074528 A1) in view of Markussen (US Patent Application Publication US 2018/0003444 A1) and Wang et al. (US Patent Application Publication US 2007/0284095 A1).
Regarding claim 16, De Piero as modified discloses the claim limitations of claim 13 above, and De Piero further discloses a heat regeneration device  (air to air heat exchanger 16 in cooling apparatus 12) arranged between the upper end and the lower end of the bearing base body, wherein the heat regeneration device comprises a heat regeneration inner tube (for airflow passing through heat exchanger 16 to outlet 13) and a heat regeneration outer tube  (for airflow passing through heat exchange 16 from inlet 11 to the separator 15); wherein both ends of the heat regeneration outer tube are respectively communicated with the air inlet of the freeze dryer and the upper airflow chamber (the air inlet 11 forming the upper chamber is connected to the heat exchanger 16 and the outlet of heat exchanger 16 into separator 15 within compressed air circuit 18 as seen in figure 1), so that the gas entering the freeze dryer exchanges heat with the low-temperature airflow in the heat regeneration inner tube within the heat regeneration outer tube to achieve pre-cooling ( air flow from the inlet 11 to the outlet 13 of the compressed air circuit 18 flows through the heat exchanger 16 to exchange heat between the airstreams per paragraph 0057), and the pre-cooled airflow flows to the evaporation device through the upper airflow chamber for cooling and drying (compressed air flows from the inlet 11 and heat exchanger 16 to the freezing apparatus 14 including air to refrigerant heat exchanger 20); wherein both ends of the heat regeneration inner tube are respectively communicated with the lower airflow chamber and the air outlet of the freeze dryer (air flows from the lower separator 15 to the heat exchanger 16 and to the outlet as seen in figure 1), so that the airflow cooled by the evaporation device enters the heat regeneration inner tube to exchange heat with the airflow 
However De Piero does not explicitly disclose that the heat regeneration inner tube and the heat regeneration outer tube  is sleeved on the outer periphery of the heat regeneration inner tube as De Piero does not explicitly disclose the specific type of heat exchange that constitutes the cooling apparatus 12.
Wang teaches (figure 2B, 5, 8B, 9C, and 9G) a heat regeneration apparatus with a heat regeneration inner tube (at common parting sheet 500 as seen in figure 8B and 9C) and a heat regeneration outer tube (at the outer most parting sheet 110 as seen in figure 8B) is sleeved on the outer periphery of the heat regeneration inner tube (as seen in figure 8B and 9C the outer most parting sheet 110 forms a sleeve around the common parting sheet 500). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic heat exchange structure of the heat regeneration stricter of De Piero to be  a sleeved heat exchanger as disclosed by Wang in figures 2B, 5, 8B, 9C, and 9G. Doing so would provide a heat exchange structure that possesses a low density and high thermal conductivity as recognized by Wang (per paragraph 0018). 
Regarding claim 17, De Piero as modified discloses the claim limitations of claim 17 above, and Wang further discloses  (figure 2B, 5, 8B, 9C, and 9G) both the heat regeneration inner tube (at common parting sheet 500 as seen in figure 8B and 9C) and the heat regeneration outer tube (at the outer most parting sheet 110 as seen in figure 8B)  are filled with metal mesh ( bridging  elements 114 which form a layer of aligned bridging elements 122, seen in layers 504a and 504B in figure 9C and per paragraph 0077, where the bridging elements  can be formed of metal matrix or metal porous foams per paragraph 0044); wherein the metal mesh in the heat regeneration inner tube is in close contact with the inner wall of the heat .
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Piero et al. (US Patent Application Publication US 2017/0074528 A1) in view of Markussen (US Patent Application Publication US 2018/0003444 A1), Wang et al. (US Patent Application Publication US 2007/0284095 A1), and Krumbholz (US Patent Application Publication US 2012/0042691 A1).
Regarding claim 18, De Piero as modified discloses the claim limitations of claim 13 above, and De Piero further discloses the freeze dryer further comprises: a heat regeneration device (air to air heat exchanger 16 in cooling apparatus 12) arranged between the upper end and the lower end of the bearing base body, wherein the heat regeneration device comprises a heat regeneration inner tube (for airflow passing through heat exchanger 16 to outlet 13) and a heat regeneration outer tube  (for airflow passing through heat exchange 16 from inlet 11 to the separator 15) wherein the two ports of the heat regeneration outer tube are respectively communicated with the air inlet of the freeze dryer and the lower airflow chamber (and the outlet of heat exchanger 16 into separator 15 in compressed air circuit 18); wherein both ends of the heat regeneration inner tube are respectively communicated with the lower airflow chamber and the air outlet of the freeze dryer (air flows from the lower separator 15 to the heat exchanger 16 and to the outlet as seen in figure 1).
However De Piero does not explicitly disclose that the heat regeneration inner tube and the heat regeneration outer tube is sleeved on the outer periphery of the heat regeneration inner tube, wherein both the heat regeneration inner tube and the heat regeneration outer tube are 
Wang teaches (figure 2B, 5, 8B, 9C, and 9G) a heat regeneration apparatus with a heat regeneration inner tube (at common parting sheet 500 as seen in figure 8B and 9C) and a heat regeneration outer tube (at the outer most parting sheet 110 as seen in figure 8B) is sleeved on the outer periphery of the heat regeneration inner tube (as seen in figure 8B and 9C the outer most parting sheet 110 forms a sleeve around the common parting sheet 500), where both the heat regeneration inner tube (at common parting sheet 500 as seen in figure 8B and 9C) and the heat regeneration outer tube (at the outer most parting sheet 110 as seen in figure 8B)  are filled with metal mesh ( bridging  elements 114 which form a layer of aligned bridging elements 122, seen in layers 504a and 504B in figure 9C and per paragraph 0077, where the bridging elements  can be formed of metal matrix or metal porous foams per paragraph 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic heat exchange structure of the heat regeneration stricter of De Piero to be  a sleeved heat exchanger as disclosed by Wang in figures 2B, 5, 8B, 9C, and 9G. Doing so would provide a heat exchange structure that possesses a low density and high thermal conductivity as recognized by Wang (per paragraph 0018).
Additionally De Piero does not disclose and valve seats located at both ends of the heat regeneration inner tube; wherein both ends of the heat regeneration inner tube are respectively communicated with the lower airflow chamber and the air outlet of the freeze dryer through an inner chamber of the valve seat.
Krumbholz teaches (Figure 6) a regenerative air to air heat exchanger (heat exchanger 416 in dryer module 400 ) with valves seats located at both ends of the heat exchanger (at control valve which is at an inlet end compressed gas and control valve 405 controls flow exiting the module per paragraph 0044 and 0047) wherein both ends of the heat regeneration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger of De Piero to have valves at the inlet and outlets communicating with the flow path for compressed gas through the heat exchanger as taught by Krumbholz. Doing so would provide a flow structure that could direct gas either into or away form a heat exchanger  in a dryer module to send the compressed gas to the dryer module or another module allowing for bypass of the dryer module as recognized by Krumbholz (per paragraph 0044). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Piero et al. (US Patent Application Publication US 2017/0074528 A1) in view of by Markussen (US Patent Application Publication US 2018/0003444 A1), Wang et al. (US Patent Application Publication US 2007/0284095 A1) and Noureldin et al. (US Patent Application Publication US 2017/0058708 A1).
Regarding claim 19, De Piero as modified discloses the claim limitations of claim 17 above however De Piero does not explicitly discloses a metal mesh is arranged in the upper airflow chamber and the lower airflow chamber, while the upper and lower chambers at separators 15 are described as demisters in paragraph 0061) De Piero does not explicitly discloses the specific type of demister. 
Noureldin taches (figure 3) teaches a demister (in suction scrubber for use in a compressed gas system that constituted wire mesh demister (per paragraph 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic demister of De Piero to be the wire .
Response to Arguments
Applicant’s arguments, see page 14, filed 1/18/2022, with respect to the drawing objections and rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The drawing objections and rejections under 35 U.S.C. 112  of 11/12/2021 has been withdrawn. 
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Markussen does not disclose a heat exchanger integrally molded by extrusion. The examiner respectfully disagrees and notes that the limitations regarding extrusion in claim 1 are contained entirely within the preamble of claim 1.  When reading the preamble in the context of the entire claim, the recitation of a heat exchanger integrally molded by extrusion is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co..
Secondly regarding the argument that Markussen does not disclose  wherein each fin extends radially around a center of the heat exchange device. The examiner respectfully disagrees and notes this limitation is a broad limitation and is not confined to the specific structure seen in figure 2 of the instant application. In this case Markussen discloses that the fins, in the form of ribs 30 and 31 each extend radially from their respective centers in cores 21 and 20 respectively  as seen in figure 3- 10, 12-18 and 21-23 and each fin at ribs 30 and 31 lie radially about a single center of the heat exchange device in the center of core 21. Since the limitation wherein each fin extends radially around a center of the heat exchange device is a broad limitation as it does not limit the center to a single center and the limitation “extends radially around a center” does not limit the claim to each fin extending directly from a single center as seen in figure 2 of the instant application. In the case of Markussen each fin extends in a radial direction from a central core 20 or 21 and each fin extends around the central core 21 as seen in figure 21. Further the examiner notes that the term radially simply means that the fins are arranged like radii or rays in which case the fins/ribs 30 and 31 are all arranged around a center of the device within the central core 21 and are all arranged radially extending  around the central core 21 seen in figure 21, where each fin/rib extends in a radial direction around it individual core 20 or 21 and each  fin/rib lies around the center of the  heat exchange device in core 21 as seen in figure 21. Therefore for at least these reasons Markussen still reads on the claim language of claim 1 and 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /ERIC S RUPPERT/Primary Examiner, Art Unit 3763